DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention was not found either in a single reference or alternately in combination with multiple references in either patents or non-patent literature.  Applicants claimed combination is thus found to be allowable based on the search of both non-patent literature and patents. The claimed subject matter is as follows: 
A method for performing the testing of the correct operation of the secondary radar transponder of an aircraft moving in an area covered by a secondary air traffic surveillance radar,  wherein it comprises: a first step which implements: an operation of measurement of the power transmitted by the transponder, from the measurement of the power received from the transponder in reply to each interrogation transmitted by the radar; an operation of measurement of the local average rate of reply of the transponder to the interrogations transmitted by the radar, performed by counting the number of interrogations for which the radar has received a reply originating from the transponder; the first step being performed while the operating parameters of the radar are not modified relative to the line operation parameters; a second step which implements an operation of measurement of the sensitivity of the transponder, performed by transmitting additional interrogations with transmission power levels increasing or decreasing over time, and by determining the transmitted power level in the transmission of the first interrogation below which the transponder does not transmit a reply; the second step being performed by modifying the operating parameters of the radar so that the additional interrogations required for the measurement can be performed, during the time interval following the last operational interrogation during which the aircraft remains located in the main Sum channel lobe of the antenna of the radar, with a transmitted power in the direction of the transponder framing the sensitivity threshold of the transponder; a third step which implements an operation of measurement of the maximum rate of reply that the transponder can sustain during a short time interval of given duration, the operation being performed by transmitting a plurality of additional interrogations and by counting the interrogations for which the transponder has transmitted replies; the third step being performed by modifying the operating parameters of the radar so as to make it possible to transmit, during the time interval following the last operational interrogation during which the aircraft remains located within the main Sum channel lobe of the antenna of the radar, a number of successive interrogations that is sufficient to cause an absence of reply from the transponder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666